Citation Nr: 0203431	
Decision Date: 04/16/02    Archive Date: 04/26/02

DOCKET NO.  00-01 743	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cheyenne, 
Wyoming


THE ISSUE

Entitlement to a rating in excess of 40 percent for diabetes 
mellitus.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant, Appellant's Spouse, M.S.


ATTORNEY FOR THE BOARD

W. H. Donnelly, Associate Counsel



INTRODUCTION

The appellant is a veteran who had active military service 
from November 1991 to November 1994.  This matter comes 
before the Board of Veterans' Appeals (Board) on appeal from 
an April 1999 rating decision by the Cheyenne, Wyoming, 
Regional Office (RO) of the Department of Veterans Affairs 
(VA), which denied a rating in excess of 20 percent for 
diabetes mellitus.  A subsequent rating decision in May 2000 
increased the rating to 40 percent.

A hearing was held before a hearing officer at the RO in 
October 2000.


FINDING OF FACT

The veteran's diabetes mellitus requires multiple daily 
insulin injections, dietary restrictions, regulation of 
activities, frequent visits to and consultations with a 
diabetic health care provider, and remains poorly controlled; 
progressive loss of weight or strength or complications are 
not shown.


CONCLUSION OF LAW

A 60 percent rating is warranted for the veteran's diabetes 
mellitus.  38 U.S.C.A. §§ 1155, 5107 (West 1991 & Supp. 
2001); 38 C.F.R. §§ 4.7, 4.119, Code 7913 (2001).


REASONS AND BASES FOR FINDING AND CONCLUSION

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA); codified at 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West Supp. 2001).  
This legislation eliminated the well grounded claim 
provisions previously in effect and provided, among other 
things, for notice and assistance to claimants under certain 
circumstances.  Regulations implementing the VCAA have now 
been published.  66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be 
codified at 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a)).  
The VCAA and implementing regulations apply in the instant 
case.  Where laws or regulations change after a claim has 
been filed or reopened and before the administrative or 
judicial process has been concluded, the version most 
favorable to the appellant will apply unless Congress 
provided otherwise or has permitted the Secretary of Veterans 
Affairs to do otherwise and the Secretary has done so.  
Karnas v. Derwinski, 1 Vet. App. 308 (1991).  

The Board finds that there has been substantial compliance 
with the mandates of the VCAA and implementing regulations.  
The claim has been considered on the merits.  The record 
includes service medical records, VA examination reports and 
outpatient treatment records, and private medical records.  
No outstanding, available records relevant to the issue on 
appeal have been identified by the veteran.  The veteran has 
been notified of the applicable laws and regulations.  
Discussions in the rating decision, statement of the case, 
and supplemental statements of the case, as well as 
correspondence dated in July and September 2001 regarding the 
provisions of the VCAA, have informed him what he needs to 
establish entitlement to the benefit sought and what evidence 
VA has obtained.  Where, as here, there has been substantial 
compliance with the VCAA and the implementing regulations, a 
remand for further review in light of the legislation and 
implementing regulation would serve no useful purpose.  See 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991).  The 
veteran is not prejudiced by the Board addressing the claim 
based on the current record.  Bernard v. Brown, 4 Vet. 
App. 384 (1994).

Factual Background

The veteran was discharged from the military in November 1994 
on the recommendation of a medical board, which found that 
his diabetes, which was first manifested in service, rendered 
him unfit for military service.  The Medical Board noted that 
the veteran was referred to a private endocrinologist after 
he was found to have a blood sugar of 411.

VA treatment records from March 1995 reveal that the veteran 
was hospitalized overnight for diabetic ketoacidosis, 
dehydration, and hyperglycemia.  He had discontinued insulin 
for financial reasons.  He was tired, nauseous, and had 
cramps in his calves.  He had not seen a doctor since his 
discharge from the Navy.  He reported losing approximately 40 
pounds since the prior summer.  Insulin was administered in 
the emergency room, and his mental status improved.  Renal 
function was normal.  The veteran was placed on a 2500 
calorie diet, with no activity restrictions after a few days 
of rest.  He was to monitor blood sugar at home.  Insulin 
dosage at discharge was 38 units of Humulin 70/30 in the 
morning, 24 units of Humulin 70/30 in the evening, and 12 
units of regular insulin at noon.

On August 1995 VA examination, it was noted that the veteran 
used 24 units of NPH insulin and 8 units of regular insulin 
in the morning, and 10 units of NPH insulin in the evening.  
His weight was 158 pounds.  There was no retinopathy.  There 
was no edema in the extremities, and foot pulses were normal 
and symmetrical.  Type I diabetes mellitus was diagnosed.

VA treatment records for the period of August 1995 to October 
1998 reveal ongoing treatment for diabetes.  In January 1997, 
the veteran denied neuropathy or weight loss.  He requested 
an eye examination.  In February 1997, it was noted that the 
diabetes was poorly controlled.  He took 30 units of NPH 
insulin and 20 units of regular insulin once a day.

On VA examination in January 1999, the veteran reported that 
he was doing better managing his diabetes, as he grew more 
knowledgeable.  Glucose readings usually ran about 150, but 
ranged from 45 to 354.  He had two hypoglycemic reactions in 
the past month, but had not taken his blood sugar at those 
times as he could feel what his blood sugar was.  He 
"watched" his diet, but had no definite plan.  He did not 
feel he was having much of a problem with his diabetes.  No 
complications of diabetes were seen. 

A January 1999 VA optometry examination showed no background 
diabetic retinopathy. 

In July 1999, a military physical evaluation board 
recommended a change of status from temporary to permanent 
disability retirement.  It was noted that the veteran was 
taking insulin twice daily.  He reported that he had an 
insulin reaction only a few days prior.  His weight was 170 
pounds.  

Private emergency room records from April 1999 to January 
2000 reveal five visits for hypoglycemia and insulin 
reactions.  On two occasions, in April and September 1999, 
altered mental status was noted.  Blood sugar levels as low 
as 13 were recorded.

Private treatment records for the period of July 1999 to June 
2000 reveal fluctuating, generally elevated glucose levels.  
A progress note in August 1999 states that he had frequent 
episodes of hypoglycemia, but overall his blood sugar control 
was reportedly good.  He took insulin twice daily, but was 
switched to three times a day (3 units fewer than he took 
previously).  In November 1999, it was noted that he had 
wildly fluctuating blood sugars, likely linked to diet.  
Blood sugar control was described as poor in March 2000.  
Adjustments in insulin dosage and administration were made.  
Ranges narrowed considerably by June 2000.

In March 2000, a private treating physician reported that the 
veteran took insulin four times a day and was on a strict 
dietary and activity regimen.  Blood sugars remained less 
than optimal, and further adjustments in medication, diet, 
and activities were required.  The doctor opined that the 
veteran was substantially incapacitated, although not totally 
disabled, by his diabetes, and that his vocational, 
recreational, and social options were markedly limited.

A March 2000 letter from a registered pharmacist and 
certified diabetes educator who oversaw the veteran's 
medication stated that diabetes affected every aspect of his 
life.

On March 2000 VA examination, the veteran reported taking 
injections of insulin four times a day, as well as taking 
oral agents.  He had ten hypoglycemic episodes in the prior 
year requiring emergency room visits.  He was on a dietary 
and activity regimen.  Physical examination was normal.  No 
complications were noted.  Type I diabetes mellitus, severely 
brittle, was diagnosed.  The inability to control the 
diabetes was incapacitating from a vocational standpoint, and 
affected him socially.

In June 2000, a VA doctor reviewed the veteran's records and 
opined that the veteran's hypoglycemic episodes had retarded 
the development of diabetic complications such as 
retinopathy, neuropathy, peripheral vascular disease, and 
arteriosclerotic vascular disease.  There was no evidence in 
the reviewed records of any complications from his diabetes.

Private treatment records from August 2000 reveal an elevated 
glucose level of 312 mg/dl.

The veteran, his wife, and the registered pharmacist and 
certified diabetes educator (M.S.) testified at a hearing 
before a hearing officer at the RO in October 2000.  The 
veteran and his wife maintained that he was complaint with 
his treatment, but still had repeated incidents of 
hypoglycemia requiring hospital treatment.  On some occasions 
he became non-responsive.  He saw M.S. at least once a month 
and had contact with her more frequently (including daily 
faxes on occasion) to monitor his blood sugar.  At times he 
saw M.S. on a daily basis.  His weight was stable at 170 to 
180 pounds, but had dropped as low as 140.  M.S. also 
testified that the veteran had been compliant with his 
treatment, as evidenced by his willingness to try new avenues 
of treatment and participate in training and education 
programs.  He currently counted carbohydrates to fine-tune 
his insulin intake, and also monitored his activity level to 
adjust where and when he received his injections.  





Analysis

Disability evaluations are determined by the application of 
the Schedule For Rating Disabilities, which assigns ratings 
based on the average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  Where there is a question as to which of 
two evaluations shall be applied, the higher evaluation will 
be assigned if the disability picture more nearly 
approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  However, where an 
increase in the level of a service-connected disability is at 
issue, the primary concern is the present level of 
disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).

Diabetes mellitus is rated under Code 7913, which provides 
that diabetics requiring more than one daily injection of 
insulin, restricted diet, and regulation of activities 
(avoidance of strenuous occupational and recreational 
activities) with episodes of ketoacidosis or hypoglycemic 
reactions requiring at least three hospitalizations per year 
or weekly visits to a diabetic care provider, plus either 
progressive loss of weight and strength or complications that 
would be compensable if separately evaluated merit a 100 
percent rating.  Where control requires insulin, restricted 
diet, and regulation of activities with episodes of 
ketoacidosis or hypoglycemic reactions requiring one or two 
hospitalizations per year or twice a month visits to a 
diabetic care provider, plus complications that would not be 
compensable if separately evaluated are present, a 60 percent 
rating is assigned.  A 40 percent rating is assigned for 
diabetes requiring insulin, restricted diet, and regulation 
of activities. 

The veteran requires multiple (at last count 3) daily insulin 
injections to control his blood sugar levels.  He is required 
to strictly monitor his diet.  He has had to restrict his 
activities.  Nevertheless, at the time of his most recent VA 
examination it was noted that in the past year he was seen in 
hospital emergency rooms on 10 occasions for hypoglycemic 
episodes.  He sees a diabetic care provider on, at least, a 
monthly basis; and at times when blood sugars are fluctuating 
sees her or has telecommunication with her on a daily basis.  
Despite the medication and dietary and activity restrictions, 
the diabetes is under less than optimal control.  

While the diabetes disability picture presented does not meet 
the criteria for a 60 percent rating, it exceeds those for a 
40 percent rating.  Insulin (multiple times a day in fairly 
large doses), diet, and regulation of exercise have not 
produced optimal results.  Hypoglycemic episodes occur, and 
require emergency room visits on a fairly frequent basis.  
Monitoring of blood sugar levels and medications by a 
diabetes care provider is on a regular (at least monthly but 
becoming daily at times) basis.  No complications have yet 
been found.  If complications were present, the criteria for 
60 percent clearly would be met.

It has been suggested that it is only a matter of time before 
complications appear.  All treating and examining physicians 
appear to agree that the veteran's industrial, recreational, 
and social capacities are limited (at times severely) by the 
diabetes.  The disability picture presented more closely 
approximates the criteria for a 60 percent rating than for a 
40 percent rating.  Consequently a 60 percent rating is 
warranted.  38 C.F.R. § 4.7.  The diabetes does not require 3 
or more hospitalizations a year or weekly care provider 
visits, nor does it result in progressive loss of weight or 
strength, or compensable complications.  Hence the next 
higher (100 percent) rating is not warranted.



ORDER

A 60 percent rating for diabetes mellitus is granted, subject 
to the regulations governing the award of monetary benefits.



		
	GEORGE R. SENYK
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

